               Case 2:10-cr-06069-RMP               ECF No. 173           filed 09/02/20      PageID.550 Page 1 of 1
AO 442 (Rev. 11/11) Arrest Warrant

                                                                                                                      FILED IN THE

                                        UNITED STATES DISTRICT COURT                                              U.S. DISTRICT COURT
                                                                                                            EASTERN DISTRICT OF WASHINGTON

                                                                    for the
                                                                                                             Sep 02, 2020
                                                    Eastern District
                                                 __________  Districtof of
                                                                        Washington
                                                                           __________                             SEAN F. MCAVOY, CLERK



                  United States of America
                             v.                                       )
                                                                      )         Case No.   2:10-cr-06069-RMP-1
                       James Gerald Garza                             )
                                                                      )
                                                                      )
                                                                      )
                            Defendant


                                                      ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                               James Gerald Garza                                             ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              u Superseding Indictment            u Information        u Superseding Information             u Complaint
u Probation Violation Petition              ✔ Supervised Release Violation Petition
                                            u                                                u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  See Petition and Order filed 08/28/2020




Date: Aug 28, 2020, 11:01 am
                                                                                              IIssuing
                                                                                               Iss
                                                                                               Is
                                                                                                ssuing officer’s signature
                                                                                                                 signaturre

City and
      nd state:      Spokane, Washington                                            Sean F. McAvoy, Clerk of Court/DCE
                                                                                                Printed name and title


                                                                    Return

           This warrant was received on (date)                     , and the person was arrested on (date)         
at (city and state)  5LFKODQG:$                               .
                                                                      Arrested within the E/WA
                                                                           8606
                                                                      BY:_______________________
Date:                                                                  (Agency) Arresting officer’s signature
                                                                                     
                                                                      Executed On:_______________
                                                                            5HDJDQ.+DYH\8606
                                                                      Sign:______________________
                                                                                                Printed name and title
